Citation Nr: 0704898	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 until 
October 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  PTSD was incurred in service and is causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of PTSD have been approximated.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2002, 
September 2002, November 2002, August 2004, February 2006 and 
April 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  Additionally, the April 2006 letter informed the 
veteran of how the RO assigns effective dates if a claim for 
an increased rating evaluation is granted and complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  Service medical 
records, VA medical records, private medical records and 
newspaper articles are associated with the claims file.  
Additionally, the veteran provided testimony at a March 2006 
Board hearing.  The veteran and his representative have not 
made the Board aware of any additional evidence which needs 
to be obtained.  As such, all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for PTSD, specifically 
alleging he witnessed a plane crash while working on an Air 
Force golf course.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be granted.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen, 10 Vet. App. 128.  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD. Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD as illustrated by 
VA outpatient treatment records.  The remaining question, 
therefore, is whether there is evidence of an inservice 
stressor and medical evidence of a nexus or relationship 
between the diagnosed PTSD and the inservice stressor.

In the present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service.  The 
veteran's military occupational specialty was that of an 
apprentice physical conditioning specialist in the U.S. Air 
Force.  Records reflect he served at Offutt Air Force Base in 
Nebraska and is not the recipient of any combat-related 
awards or decorations.  As such, credible supporting evidence 
of the stressor is required.  

In the veteran's November 2002 stressor statement, he related 
he was an eyewitness to a plane crash while in charge of 
building a golf course at Offutt Air Force Base.  On July 9, 
1958, he saw a plane attempt to take off and reported that it 
began to run but then crashed and burned.  He saw the pilot, 
J.C.B., and the passenger, L.R., get burned as firemen tried 
to put out the fire.  During the April 2006 Board hearing, 
the veteran explained he was working at an Air Force Base 
golf course in July 1958 and witnessed a plane crash.  He 
indicated he saw the plane engulfed in flames and witnessed 
his friend, the pilot, inside the plane calling for help.  

The veteran has submitted several documents to corroborate 
his stressor including a copy of the aircraft accident 
investigation report, a November 2004 letter from the Air 
Force, a copy of his Form DD 214, articles about his career 
and articles concerning the new golf course at Offutt Air 
Force Base.  The veteran's Form DD 214 reflects he was 
stationed at Offutt Air Force Base.  The articles confirm the 
veteran's status as a golf professional and reported the 
opening date of the golf course.  The aircraft accident 
investigation report indicated a plane crashed on the Offutt 
Air Force Base golf course on July 9, 1958.  The report 
confirmed the identity of the pilot and related that the 
aircraft remained upright and burned until fire fighters 
extinguished the fire.  Additionally, the veteran submitted a 
November 2004 letter from the Air Force reflecting that based 
upon the accident investigation report and maps of the 
airfield, it was possible that the veteran witnessed the 
plane crash from the golf course.  

Furthermore, although an October 1958 medical evaluation 
found the veteran was mentally sound, personnel records 
documented significant behavioral changes.  For example, in 
July 1958, shortly before the incident, the veteran was 
promoted to Airman 3rd Class.  However, by October 1958 the 
Commander suggested discharge due to attitude and behavioral 
problems.  In an October 1958 statement, the Commander 
indicated the veteran was assigned to the organization in May 
1958 and approximately 3 months later, the veteran was 
relieved from duty at the golf course due to his attitude 
towards supervisors and patrons.  The Commander related that 
the veteran's subsequent duty at the base gym was also 
characterized by an apathetic attitude towards the Air Force 
and his supervisors.  The Commander reported the veteran was 
involved in an altercation with a civilian employee in 
September 1958 and had been disciplined for disregard of 
authority and a lackadaisical attitude in his performance of 
duties.  

Although not every detail of the stressor has been verified, 
the totality of the evidence is enough to constitute credible 
supporting evidence of the veteran's stressors.  See Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997)(finding that 
corroboration does not require corroboration of every detail, 
including the veteran's personal participation in the 
identifying process).  While there is no corroboration of the 
veteran's location on the day of the accident and no mention 
of the plane crash in the veteran's service records, the 
evidence confirms there was a plane crash in July 1958 on the 
Offutt Air Force Base golf course, reflects that the veteran 
could see the crash from the golf course, confirms details 
about the plane crash provided by the veteran and reflects 
behavioral changes directly after the incident.  

Therefore, there is an approximate balance of evidence 
supporting the veteran's stressors and evidence which 
indicated that the stressors could not be verified.  Under 
the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  Thus, giving the veteran the benefit of 
the doubt as the law requires, the Board finds there is 
credible supporting evidence of the stressors.

The last element is a link, established by medical evidence, 
between the PTSD and the identified stressors.  During an 
October 2001 VA outpatient treatment visit the veteran 
reported sleep trouble since 1958 when he witnessed his 
friend burn in a plane crash.  The physician diagnosed PTSD 
and referred the veteran to psychiatry.  A subsequent mental 
health record dated in November 2001 includes a detailed 
psychiatric, medical, and social history and the results of a 
mental status examination.  The physician confirmed the 
diagnosis of PTSD and in the integrated summary related that 
the veteran had a long history of nightmares and avoidance of 
golf courses related to an incident in 1958 in which he 
watched his friend burned alive in a plane crash.  

Therefore, the veteran has a medical opinion linking the PTSD 
to service.  The veteran has provided evidence of all three 
elements required for a grant of service connection for PTSD 
and the claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


